Title: From Benjamin Franklin to William Strahan, 16 November 1752
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Nov. 16. 1752
Your Favours of Augt. 26. with the Books for the Library Company, &c. came safe to hand; and all turn out right; excepting that D’Argens Philosophy of Common Sense is not come, but another thing of his instead of it. The Life of Boerhave sent is an old and small Book; what we intended was a new Life lately published in (I think) 4 Vols. 8vo. Condamine’s Figure of the Earth, is not come; but Maupertuis’s instead of it, which we had before; And instead of Chaucer’s whole Works, in his old original English; only the Canterbury tales moderniz’d, are come. These too, we had before, or we should keep them; tho’ I think they are imperfect Books, and two of the Volumes intermix’d with each other in the Binding. We are very well pleas’d that you omitted Catesby’s Carolina, and we shall, as you judg’d, chuse rather to have Savery entire, than in Numbers.
The Sconce came out very well, and is a very handsome one. The Mirrour and Globes also came out well; but we think Mrs. Senex has impos’d on us in the Price of the Globes, there being 2 pair in this Town of the same Size and the same Prints, both bought at the same Shop, for 6 Guineas the pair. Please to speak to her about it.
I suppose you have receiv’d a £20 Bill from me since Augt. 26. the Date of your Account. I shall take Care speedily to remit the Ballance.
Our Compliments to Mrs. Strahan, Master Billy, and to Mr. Sterling. I am, with great Esteem and Affection, Dear Sir, Your obliged humble Servant
B Franklin
Do the Globemakers ever cover old Globes with new Prints? I have a Pair of Senex’s the same with these, but they having stood long uncover’d in a smoaky Room, are now scarce legible: The Balls and Frames &c. as good as ever.
 Addressed: To  Mr Wm Strahan  Printer  London  Per Myrtilla Capt. Budden
